122 Ga. App. 59 (1970)
176 S.E.2d 240
BROWN
v.
THE STATE.
45281.
Court of Appeals of Georgia.
Argued April 6, 1970.
Decided May 29, 1970.
Rehearing Denied June 17, 1970.
Robinson, Thompson, Buice & Harben, Sam S. Harben, Jr., for appellant.
C. B. Holcomb, District Attorney, for appellee.
BELL, Chief Judge.
Defendant has appealed from his conviction for burglary. The single enumeration of error concerns the admission in evidence of documents showing defendant's conviction of two prior offenses. At the time this evidence was offered objection was made that the documents were "irrelevant and immaterial." Nothing more at trial was urged as to why the challenged evidence was inadmissible and harmful. It has been repeatedly held by the Supreme Court and this court that an objection that evidence is irrelevant and immaterial is insufficient to show reversible error. Pippin v. State, 205 Ga. 316 (6) (53 SE2d 482); Hogan v. Hogan, 196 Ga. 822 (28 SE2d 74); Scott v. State, 46 Ga. App. 213 (167 S.E. 210); Jackson v. Moultrie Credit Assn., 76 Ga. App. 768 (47 SE2d 127).
Judgment affirmed. Quillian and Whitman, JJ., concur.